Exhibit 10.1
 
 
NINTH AMENDMENT OF
AMENDED AND RESTATED PARTICIPATION AGREEMENT


This Ninth Amendment of the Amended and Restated Participation Agreement (the
“Amendment”) is made and entered into as of this 23rd day of January, 2009, by
and between and Union Bank and Trust Company, a Nebraska banking corporation and
trust company, solely in its capacity as trustee of various grantor trusts known
as Short Term Federal Investment Trusts or other grantor trusts (“Union Bank”)
and National Education Loan Network, Inc., a Nevada corporation (“Nelnet”).


WHEREAS, the parties hereto entered into that certain Amended and Restated
Participation Agreement dated as of June 1, 2001, as amended (the “Agreement”),
and the parties hereto wish to amend the Agreement under the terms set forth
herein.


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:


1.           Definitions.  Unless otherwise expressly stated herein, capitalized
terms in this Amendment shall have the same meanings given to them in the
Agreement.


2.           Clarification of Nelnet’s Fee.  For purposes of Section 1.03 of the
Agreement, Nelnet’s Fee has been previously defined to equal the difference
between (i) the total of interest received with respect to such Eligible Loans
contained in a participation certificate, and (ii) an amount which is above the
average of the bond equivalent rates of the quotes of 3-month commercial paper
(financial) in effect for each of the days in such quarter as reported by the
Federal Reserve in Publication H-15 (or its successor) for the relevant 3-month
period (the “H-15 Rate”), multiplied by the average aggregate principal balance
of all Eligible Loans participated under the Agreement.  The parties acknowledge
that prior to the effective date of this Amendment, there have been a number of
days when no H-15 Rate was reported by the Federal Reserve in Publication
H-15.  In order to reflect the parties’ original mutual intent and
understanding, the parties further acknowledge and agree that for any day on
which the H-15 Rate was not reported in the past or is not reported in the
future by the Federal Reserve in Publication H-15, the H-15 Rate reported by the
Federal Reserve in the most recent Publication H-15 prior thereto shall apply;
and any substitute rate announced by the United States Department of Education
for days on which the H-15 Rate is not reported shall not be applicable in the
calculation of Nelnet’s Fee.


3.           Effect of Amendment.  This Amendment shall be effective as of the
27th day of October, 2008. Unless expressly modified or amended by this
Amendment, all terms and provision contained in the Agreement shall remain in
full force and effect without modification.
 
Union Bank and Trust Company, as Trustee
    National Education Loan Network, Inc.            
By: /s/ Tom Sullivan
   
By: /s/ Darrin Jameson
 
Title: Vice President
   
Title: Director
 


 